









Exhibit 10.1










National General Holdings Corp.
2019 Omnibus Incentive Plan





--------------------------------------------------------------------------------





Contents


Article 1. Establishment, Purpose and Duration
1


Article 2. Definitions
1


Article 3. Administration
6


Article 4. Shares Subject to The Plan, Maximum Awards and Minimum Vesting
Standards
8


Article 5. Eligibility and Participation
10


Article 6. Stock Options
10


Article 7. Stock Appreciation Rights
11


Article 8. Restricted Stock
12


Article 9. Restricted Stock Units
13


Article 10. Performance Share Units
13


Article 11. Performance Units
14


Article 12. Other Stock-Based Awards and Cash-Based Awards
14


Article 13. Effect of Termination of Service
15


Article 14. Transferability of Awards and Shares
15


Article 15. Nonemployee Director Awards
16


Article 16. Effect of a Change in Control
16


Article 17. Dividends and Dividend Equivalents
17


Article 18. Beneficiary Designation
18


Article 19. Rights of Participants
18


Article 20. Amendment and Termination
18


Article 21. General Provisions
20










--------------------------------------------------------------------------------






National General Holdings Corp.
2019 Omnibus Incentive Plan


Article 1. Establishment, Purpose and Duration


1.1 Establishment. National General Holdings Corp., a Delaware corporation,
establishes an incentive compensation plan to be known as National General
Holdings Corp. 2019 Omnibus Incentive Plan, as set forth in this document. The
Plan permits the grant of various forms of equity- and cash-based awards. The
Plan shall become effective upon stockholder approval (the “Effective Date”) and
shall remain in effect as provided in Section 1.3. The Plan and each Award
granted hereunder are conditioned on and shall be of no force or effect until
the Plan is approved by the stockholders of the Company.


1.2 Purpose of the Plan. The purpose of the Plan is to foster and promote the
long-term financial success of the Company by (a) motivating superior
performance by means of performance-related incentives, (b) encouraging and
providing for the acquisition of an ownership interest in the Company by
Participants, and (c) enabling the Company to attract and retain qualified and
competent persons as employees of and third-party service providers to the
Company and to serve as members of the Board whose judgment, interest and
performance are required for the successful operations of the Company.


1.3 Duration of the Plan. Unless sooner terminated as provided herein, the Plan
shall terminate ten (10) years from the Effective Date. After the Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan’s terms and conditions.


Article 2. Definitions


Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.


2.1 “Affiliate” means any entity that, directly or indirectly, controls, is
controlled by, or is under common control with, the Company.


2.2 “Award” means a grant under the Plan of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Share Units, Performance Units, Cash-Based Awards or
Other Stock-Based Awards, in each case subject to the terms of the Plan.


2.3 “Award Agreement” means a written or electronic agreement entered into by
the Company and a Participant, or a written or electronic statement issued by
the Company to a Participant, which in either case contains (either expressly or
by reference to this Plan or any subplan created hereunder) the terms and
provisions applicable to an Award granted under the Plan, including any
amendment or modification thereof. The Committee may provide for the use of
electronic, Internet or other non-paper Award Agreements, and the use of
electronic, Internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.


2.4 “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act and the terms
“Beneficial Ownership” and “Beneficially Own” shall have the corresponding
meanings.


2.5 “Board” means the Board of Directors of the Company.


2.6 “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 12.


2.7 “Cause” means what the term is expressly defined to mean in a then-effective
written agreement (including an Award Agreement) between a Participant and the
Company, any Subsidiary or any Affiliate or in any


1

--------------------------------------------------------------------------------





Company severance policy to which a Participant is subject, or in the absence of
any such agreement, policy or definition means, in the judgment of the
Committee:


(a)
willful misconduct or gross negligence;



(b)
conviction of a felony or conviction of a crime involving moral turpitude;



(c)
any act constituting fraud or the misappropriation or embezzlement of money or
other property of the Company; and



(d)
any willful act or course of conduct constituting an abuse of office or
authority which has a material adverse impact on the Company’s reputation or
financial condition.



2.8 “Change in Control” means, except as may otherwise be provided in an Award
Agreement, the occurrence of any one of the following events:


(a)    A direct or indirect acquisition by an individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of Beneficial Ownership of Shares which, together with other direct or
indirect acquisitions or Beneficial Ownership by such Person, results in
aggregate Beneficial Ownership by such Person of fifty percent (50%) or more of
either (1) the then outstanding Shares of common stock (the “Outstanding Company
Common Stock”), or (2) the combined voting power of the then outstanding Voting
Securities of the Company (the “Outstanding Company Voting Securities”);
excluding, however, the following: (i) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (ii) any acquisition by the Company or a wholly owned
Subsidiary, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company, or (iv) any acquisition by any entity pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this definition;
or


(b)    A change in the composition of the Board such that the individuals who,
as of the Effective Date, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute a majority of the Board; provided, however, that any
individual who becomes a member of the Board subsequent to the Effective Date,
whose election, or nomination for election by the Company’s stockholders, was
approved by at least majority of those individuals then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board shall not be so considered as a member of the
Incumbent Board; or


(c)    The consummation of a Corporate Transaction; excluding, however, a
Corporate Transaction pursuant to which:


(i) all or substantially all of the individuals and entities who are the
Beneficial Owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will Beneficially Own, directly or indirectly, at least fifty-one
percent (51%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding Voting Securities of the surviving
or acquiring entity resulting from such Corporate Transaction or a direct or
indirect parent entity of the surviving or acquiring entity (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more subsidiaries) in substantially the same proportions (as compared to each
other) as their ownership, immediately prior to such Corporate Transaction, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be,


(ii) no Person (other than the Company, any wholly owned Subsidiary, any
employee benefit plan (or related trust sponsored or maintained by the Company),
any entity controlled by the Company, such surviving or


2

--------------------------------------------------------------------------------





acquiring entity resulting from such Corporate Transaction or any entity
controlled by such surviving or acquiring entity or a direct or indirect parent
entity of the surviving or acquiring entity that, after giving effect to the
Corporate Transaction, beneficially owns, directly or indirectly, one-hundred
percent (100%) of the outstanding Voting Securities of the surviving or
acquiring entity) will Beneficially Own, directly or indirectly, thirty percent
(30%) or more of the outstanding shares of common stock (or comparable equity
interests) of the entity resulting from such Corporate Transaction or thirty
percent (30%) or more of the combined voting power of the outstanding Voting
Securities of such entity except to the extent that such ownership existed prior
to the Corporate Transaction and


(iii) individuals who were members of the Incumbent Board will constitute a
majority of the members of the board of directors (or similar governing body) of
the surviving or acquiring entity resulting from such Corporate Transaction or a
direct or indirect parent entity of the surviving or acquiring entity.


Notwithstanding clause (i) above, in no event shall a Change in Control occur as
the result of any transfer of shares of Common Stock between or among or any
purchase or acquisition of shares of Common Stock by Leah Karfunkel, Barry
Karfunkel or Robert Karfunkel or any of their relatives, any charitable
foundations controlled by them, or any trusts or other estate planning vehicles
established by or for the benefit of any of these individuals or any of their
relatives, including, but not limited to, the Michael Karfunkel Family 2005
Trust, and any trust or estate planning vehicle into which the property of the
Michael Karfunkel Family 2005 Trust may pass pursuant to the Trust Agreement.


Notwithstanding any of the foregoing, however, in any circumstance or
transaction in which compensation resulting from or in respect of an Award would
result in the imposition of an additional tax under Code Section 409A if the
foregoing definition of “Change in Control” were to apply, but would not result
in the imposition of any additional tax if the term “Change in Control” were
defined herein to mean a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5), then “Change in Control” shall mean
a “change in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5), but only to the extent necessary to prevent such compensation
from becoming subject to an additional tax under Code Section 409A.


2.9 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time. For purposes of the Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.


2.10 “Commission” means the Securities and Exchange Commission.


2.11 “Committee” means the Compensation Committee of the Board or a subcommittee
thereof or any other committee designated by the Board to administer the Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee. Each member of the Committee
shall be (i) an independent director within the meaning of the rules and
regulations of the Nasdaq (or such other national securities exchange which is
the principal market on which the Shares are then traded) and (ii) a
non-employee director within the meaning of Exchange Act Rule 16b-3.


2.12 “Company” means National General Holdings Corp. and any successor thereto
as provided in Section 21.21.


2.13 “Corporate Transaction” means (i) a dissolution or liquidation of the
Company, (ii) a sale of all or substantially all of the assets of the Company,
(iii) a merger or consolidation of the Company with or into any other
corporation, regardless of whether the Company is the surviving corporation or
(iv) a statutory share exchange involving capital stock of the Company.


2.14 “Director” means any individual who is a member of the Board.


2.15 “Disability” means, in the Committee’s opinion, a Participant is unable to
perform the duties of his or her service (or other services) due to a physical
or mental condition (i) for a period of 90 consecutive days, or (ii) any


3

--------------------------------------------------------------------------------





120 days during any consecutive 12 month period. With respect to any Award is
subject to Code Section 409A, the Committee may not find that a Disability
exists with respect to the applicable Participant unless, in the Committee’s
opinion, such Participant is also “disabled” within the meaning of Code Section
409A to the extent required under Code Section 409A.


2.16 “Dividend Equivalent” has the meaning set forth in Section 17.2.


2.17 “Effective Date” has the meaning set forth in Section 1.1.


2.18 “Employee” means any individual performing services for the Company or a
Subsidiary or Affiliate and designated as an employee of the Company, an
Affiliate or the Subsidiary on its payroll records. An Employee shall not
include any individual during any period he or she is classified or treated by
the Company, Affiliate or Subsidiary as an independent contractor, a consultant
or an employee of an employment, consulting or temporary agency or any other
entity other than the Company, Affiliate or Subsidiary, without regard to
whether such individual is subsequently determined to have been, or is
subsequently retroactively reclassified, as a common-law employee of the
Company, Affiliate or Subsidiary during such period. An individual shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or among the Company,
or any Affiliate or any Subsidiary. For purposes of Incentive Stock Options, no
such leave may exceed 90 days, unless reemployment upon expiration of such leave
is guaranteed by statute or contract. If reemployment upon expiration of a leave
of absence approved by the Company is not so guaranteed, then three months
following the 91st day of such leave, any Incentive Stock Option held by a
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonqualified Stock Option. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.


2.19 “Exchange Act” means the Securities Exchange Act of 1934.


2.20 “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.


2.21 “Fair Market Value” means, as applied to a specific date and unless
otherwise specified in an Award Agreement, the price of a Share that is equal to
the closing price of a Share on the Nasdaq Exchange (or, on such other national
securities exchange that is the primary trading market for the Shares, if Shares
are not then listed on Nasdaq on the day preceding the date of determination, or
if no sales of Shares shall have occurred on such exchange on the day preceding
the applicable date of determination, the closing price of the Shares on such
exchange on the next preceding date on which there were such sales.
Notwithstanding the foregoing, if Shares are not traded on any established stock
securities exchange, the Fair Market Value means the price of a Share as
established by the Committee acting in good faith based on a reasonable
valuation method that is consistent with the requirements of Code Section 409A
and the regulations thereunder.


2.22 “Grant Date” means the date an Award to a Participant pursuant to the Plan
is approved by the Committee (or such later date as specified in such approval
by the Committee).


2.23 “Grant Price” means the per Share price established at the time of grant of
a SAR pursuant to Article 7.


2.24 “Incentive Stock Option” or “ISO” means an Award granted pursuant to
Article 6 that is designated as an Incentive Stock Option and that is intended
to meet the requirements of Code Section 422 or any successor provision.


2.25 “Nonemployee Director” means a Director who is not an Employee.


2.26 “Nonqualified Stock Option” means an Award that is not intended to meet the
requirements of Code Section 422, or that otherwise does not meet such
requirements.




4

--------------------------------------------------------------------------------





2.27“Option” means an Award granted pursuant to Article 6, which Award may be an
Incentive Stock Option or a Nonqualified Stock Option.


2.28“Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of the Plan that is granted pursuant to Article
12.


2.29 “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.


2.30 “Performance Goal” means the measurable performance goal or goals that may
be specified by the Committee in connection with the grant of any Award pursuant
to the Plan. Performance Goals may be described in terms of Company-wide
objectives or objectives that are related to the performance of the individual
Participant or of the Subsidiary, division, department, region or function
within the Company or Subsidiary in which an Employee is employed. Performance
Goals may be made relative to the performance of one or more other companies or
subsidiaries, divisions, departments, regions or functions within such other
companies, and may be made relative to an index or one or more of the
performance goals themselves. The Performance Goals applicable to any Award may
be based on one or criteria selected by the Committee, which may include (but
shall not be limited to) the following:


(a)    Gross or net revenue, premiums written or earned or premium growth, or
investment income;


(b)    Any earnings or net income measure, including earnings from operations,
earnings before taxes, earnings before interest and/or taxes and/or
depreciation, statutory earnings before realized gains (losses), or net income
available to common stockholders;


(c)    Operating earnings per Share (either basic or diluted);


(d)    Return on assets, return on investment, return on capital, return on
invested capital, return on equity, or return on tangible equity, operating
return on equity;


(e)    Economic value created;


(f)    Combined ratio, loss ratio or other financial ratios;


(g)    Operating margin or profit margin;


(h)    Stock price or total stockholder return;


(i)    Book value; or


(j)    Strategic business criteria, consisting of one or more objectives based
on meeting specified market penetration, total market capitalization, business
retention, new product generation, geographic business expansion goals, cost
targets (including cost of capital), customer satisfaction, employee
satisfaction, management of employment practices and employee benefits,
supervision of litigation and information technology, and goals relating to
acquisitions or divestitures of subsidiaries, affiliates or joint ventures.


2.31 “Performance Period” means the period of time during which specified
Performance Goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.


2.32 “Performance Share Unit” means an Award granted pursuant to Article 10.


2.33 “Performance Unit” means an Award granted pursuant to Article 11.


2.34 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a vesting requirement (based on the
continued service, the achievement of Performance Goals or upon the occurrence
of other events as determined by the Committee, in its discretion) as provided
in Articles 8 and 9.


5

--------------------------------------------------------------------------------







2.35 “Plan” means the National General Holdings Corp. 2019 Omnibus Incentive
Plan, as the same may be amended from time to time.


2.36 “Prior Plan” means the NGHC 2013 Equity Incentive Plan. Upon stockholder
approval of this Plan, no further grants of awards shall be made under the Prior
Plan.


2.37 “Restricted Stock” means an Award granted pursuant to Article 8.


2.38 “Restricted Stock Unit” means an Award granted under Article 9.


2.39 “Share” means a share of common stock, par value $0.01 per share, of the
Company.


2.40 “Stock Appreciation Right” or “SAR” means an Award granted under Article 7.


2.41 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, ownership
of more than 50% of the total combined voting power of all classes of stock.


2.42 “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company, Subsidiary or any Affiliate or with which the
Company, Subsidiary or any Affiliate combines.


2.43 “Termination of Service” means the following:


(a)    for an Employee, the date on which the Employee is no longer an Employee;


(b)    for a Nonemployee Director, the date on which the Nonemployee Director is
no longer a member of the Board; and


(c)    for a Third-Party Service Provider, the date on which such individual no
longer provides substantial services on a regular basis to the Company.


With respect to any payment of an Award subject to Code Section 409A, a
Termination of Service shall mean a “separation from service” within the meaning
of Code Section 409A.


2.44 “Third-Party Service Provider” means any consultant, agent, advisor or
independent contractor who renders bona fide services to the Company or
Subsidiary or any Affiliate that (a) are not in connection with the offer and
sale of the Company’s securities in a capital raising transaction, (b) do not
directly or indirectly promote or maintain a market for the Company’s
securities, and (c) are provided by a natural person who has contracted directly
with the Company, its Affiliates or its Subsidiaries to render such services


2.45 “Voting Securities” of an entity means the outstanding equity securities
(or comparable interests) entitled to vote generally in the election of
directors of such entity.


Article 3. Administration


3.1 General. The Committee shall be responsible for administering the Plan,
subject to this Article 3 and the other provisions of the Plan. The Committee
may employ attorneys, consultants, accountants, agents and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions or valuations
of any such individuals. All actions taken and all interpretations and
determinations made by the Committee shall be final and binding upon the
Participants, the Company, Subsidiaries, Affiliates, and all other parties. Any
action of the Committee shall be valid and effective


6

--------------------------------------------------------------------------------





even if the members of the Committee at the time of such action are later
determined not to have satisfied all of the criteria for membership in clauses
(i) and (ii) of Section 2.11.


3.2 Authority of the Committee. Subject to any express limitations set forth in
the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:


(a)    To determine from time to time which of the persons eligible under the
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical), including the time or times when a
person shall be permitted to receive Shares pursuant to an Award and the number
of Shares subject to an Award or the value of an Award;


(b)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration;


(c)    To correct any defect, omission or inconsistency in the Plan or in an
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective;


(d)    To approve forms of Award Agreements for use under the Plan;


(e)    To determine Fair Market Value of a Share;


(f)    To amend any Award Agreement as permitted under the Plan;


(g) To adopt sub-plans and/or special provisions applicable to stock awards
regulated by the laws of a jurisdiction other than and outside of the United
States, to Cash-Based Awards, or to awards to Directors (as contemplated by
Article 15). Such sub-plans and/or special provisions shall be subject to and
consistent with the terms of the Plan, except to the extent the Committee
determines that different terms and conditions are necessary or desirable to
comply with the laws of a jurisdiction other than and outside of the United
States;


(h)    To authorize any person to execute on behalf of the Company any
instrument required to affect the grant of an Award;


(i)    To determine whether Awards shall be settled in Shares, cash or in any
combination thereof;


(j)    To determine whether Awards shall provide for Dividend Equivalents;


(k)    To establish a program whereby Participants designated by the Committee
may reduce compensation otherwise payable in cash in exchange for Awards under
the Plan;


(l)    To authorize a program permitting eligible Participants to surrender
outstanding Awards in exchange for newly granted Awards subject to any
applicable stockholder approval requirements set forth in Section 20.1 of the
Plan;


(m)    To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by a Participant of any Shares, including, without
limitation, restrictions under an insider trading policy and restrictions as to
the use of a specified brokerage firm for such resales or other transfers;


(n)    To waive any restrictions, conditions or limitations imposed on an Award
at the time the Award is granted or at any time thereafter;




7

--------------------------------------------------------------------------------





(o)    To permit Participants to elect to defer payments of Awards; provided
that any such deferrals shall comply with applicable requirements of the Code,
including Code Section 409A; and


(p)    To extend the timing of the settlement or payment of an Award to the
extent permitted under Code Section 409A and other applicable law and rules of
the exchange that is the primary trading market of the Shares.


3.3 Delegation. To the extent permitted by law, the Committee may delegate to
one or more of its members or to one or more officers of the Company or any
Subsidiary or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any individuals to whom it
has delegated duties or powers as aforesaid may employ one or more individuals
to render advice with respect to any responsibility the Committee or such
individuals may have under the Plan. To the extent permitted by law, the
Committee may delegate to one or more of its members or more officers of the
Company the authority, subject to the terms and conditions as the Committee
shall determine, to (a) designate employees to be recipients of Awards under the
Plan and (b) determine the size of any Awards; provided that (x) the Committee
shall not delegate such responsibilities for Awards granted to an employee who
was an officer, Director, or 10% beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the Exchange Act,
as determined by the Board in accordance with Section 16 of the Exchange Act;
(y) the resolution providing for such authorization sets forth the total number
of Shares such officer(s) may grant; and (z) the officer(s) shall report
periodically to the Committee regarding the nature and scope of the Awards
granted pursuant to the authority delegated.


Article 4. Shares Subject to The Plan, Maximum Awards and Minimum Vesting
Standards


4.1 Number of Shares Authorized and Available for Awards. Subject to adjustment
as provided under Section 4.3, the total number of Shares that may be the
subject of Awards and issued under the Plan shall be 2,500,000. Such Shares may
be authorized and unissued Shares or, to the extent permitted by applicable law,
issued shares that have been reacquired by the Company. Any of the authorized
Shares may be used for any type of Award under the Plan, and any or all of the
Shares may be allocated to Incentive Stock Options. Solely for the purpose of
determining the number of Shares available for Awards under this Section 4.1,
the number of shares available for issuance under the Plan shall be reduced by
one (1.00) Share for every one (1.00) Share granted in respect of an Award,
provided however that in the case of an Award that provides for a range of
potential Share payouts the number of shares available for issuance under the
Plan shall be reduced by the maximum number of Shares that may be paid under
such an Award.


4.2 Share Usage. In determining the number of Shares available for grant under
the Plan at any time, the following rules shall apply:


(a)    Any Shares subject to an Award granted under the Plan or Prior Plan that
on or after the Effective Date terminates by expiration, forfeiture,
cancellation or otherwise without the issuance of the Shares (or with the
forfeiture of Shares in connection with a Restricted Stock Award), is settled in
cash in lieu of Shares, or is exchanged with the Committee’s permission, prior
to the issuance of Shares, for an Award not involving Shares shall become
available again for grant under the Plan.


(b)    Any Shares that are withheld by the Company or tendered by a Participant
(by either actual delivery or attestation) on or after the Effective Date (i) to
pay the Exercise Price of an Option granted under the Plan or Prior Plan or (ii)
to satisfy tax withholding obligations associated with an Award granted under
the Plan or Prior Plan will be counted against the Share reserve specified in
Section 4.1.


(c)    The full number of Shares that were subject to a stock-settled SAR
granted under the Plan will be counted against the Share reserve specified in
Section 4.1.


(d)    Any Shares that were purchased by the Company on the open market with the
proceeds from the exercise of a Stock Option granted under the Plan or Prior
Plan on or after the Effective Date will be counted against the Share reserve
specified in Section 4.1.




8

--------------------------------------------------------------------------------





(e) Shares subject to Substitute Awards shall not be counted against the Share
reserve specified in Section 4.1.


4.3 Adjustments. All Awards shall be subject to the following provisions:


(a)    In the event of any equity restructuring (within the meaning of FASB ASC
Topic 718) that causes the per share value of Shares to change, such as a stock
dividend, stock split, reverse stock split, split up, spin-off, rights offering
or recapitalization through an extraordinary dividend, the Committee, in order
to prevent dilution or enlargement of Participants’ rights under the Plan, shall
substitute or adjust, as applicable, (i) the number and kind of Shares or other
securities that may be issued under the Plan or under particular forms of Award
Agreements, (ii) the number and kind of Shares or other securities subject to
outstanding Awards, (iii) the Exercise Price or Grant Price applicable to
outstanding Awards, and (iv) other value determinations applicable to
outstanding Awards. In the event of any other change in corporate capitalization
(including, but not limited to, a merger, consolidation, any reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code)), or any partial or complete liquidation of the Company
to the extent such events do not constitute equity restructurings or business
combinations within the meaning of FASB ASC Topic 718, such equitable
adjustments described in the foregoing sentence may be made as determined to be
appropriate and equitable by the Committee to prevent dilution or enlargement of
rights. In either case, any such adjustment shall be conclusive and binding for
all purposes of the Plan. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number.


(b)    In addition to the adjustments permitted under paragraph (a) above, the
Committee, in its sole discretion, may make such other adjustments or
modifications in the terms of any Awards that it deems appropriate to reflect
any of the events described in Section 4.3(a), including, but not limited to,
(i) modifications of Performance Goals and changes in the length of Performance
Periods, or (ii) the substitution of other property of equivalent value
(including, without limitation, cash, other securities and securities of
entities other than the Company that agree to such substitution) for the Shares
available under the Plan or the Shares covered by outstanding Awards, including
arranging for the assumption, or replacement with new awards, of Awards held by
Participants and (iii) in connection with any sale of a Subsidiary, arranging
for the assumption, or replacement with new awards, of Awards held by
Participants employed by the affected Subsidiary by the Subsidiary or an entity
that controls the Subsidiary following the sale of such Subsidiary.


(c)    The determination of the Committee as to the foregoing adjustments set
forth in this Section 4.3, if any, shall be made in accordance with Code
Sections 409A or 424, to the extent applicable, and shall conclusive and binding
on Participants under the Plan.


4.4 Effect of Plans Operated by Acquired Companies. If a company acquired by the
Company or any Subsidiary or any Affiliate or with which the Company or any
Subsidiary or any Affiliate combines has shares available under a pre-existing
plan approved by stockholders and not adopted in contemplation of such
acquisition or combination, the shares available for grant pursuant to the terms
of such pre-existing plan (as adjusted, to the extent appropriate, using the
exchange ratio or other adjustment or valuation ratio or formula used in such
acquisition or combination to determine the consideration payable to the holders
of common stock of the entities party to such acquisition or combination) may be
used for Awards under the Plan and shall not reduce the Shares authorized for
grant under the Plan. Awards using such available shares shall not be made after
the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Nonemployee Directors prior to such
acquisition or combination.


4.5 Minimum Vesting Standards. Any Award granted under this Plan shall be
subject to a minimum vesting period of at least one year. Notwithstanding the
immediately preceding sentence, (i) the Committee may permit and authorize
acceleration of vesting of Awards pursuant to Section 3.2(n) of this Plan, and
(ii) the Committee may grant Awards covering up to five percent (5%) of the
total number of Shares authorized under this Plan without respect to the minimum
vesting standards set forth in this Section 4.5.




9

--------------------------------------------------------------------------------





Article 5. Eligibility and Participation


5.1 Eligibility to Receive Awards. Individuals eligible to participate in the
Plan shall be limited to Employees, Nonemployee Directors and Third-Party
Service Providers.


5.2 Participation in the Plan. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all individuals eligible to
participate in the Plan, those individuals to whom Awards shall be granted and
shall determine, in its sole discretion, the nature of any and all terms
permissible by law and the amount of each Award.


5.3 Award Agreements. The Committee shall have the exclusive authority to
determine the terms of an Award Agreement evidencing an Award granted under the
Plan, subject to the provisions herein. The terms of an Award Agreement need not
be uniform among all Participants or among similar types of Awards.


Article 6. Stock Options


6.1 Grant of Options. Options may be granted to Participants covering such
number of Shares, and upon such terms, and at any time and from time to time as
shall be determined by the Committee. Each grant of an Option shall be evidenced
by an Award Agreement, which shall specify whether the Option is in the form of
a Nonqualified Stock Option or an Incentive Stock Option.


6.2 Exercise Price. The Exercise Price for each Option shall be determined by
the Committee and shall be specified in the Award Agreement evidencing such
Option; provided, however, the Exercise Price must be at least equal to 100% of
the Fair Market Value of a Share as of the Option’s Grant Date, except in the
case of Substitute Awards (to the extent consistent with Code Section 409A and,
in the case of Incentive Stock Options, Code Section 424), and subject to
adjustment as provided for under Section 4.3.


6.3 Term of Option. The term of an Option granted to a Participant shall be
determined by the Committee; provided, however, no Option shall be exercisable
later than the tenth anniversary of its Grant Date.


6.4 Exercise of Option. An Option shall be exercisable at such times and be
subject to such restrictions and vesting conditions as the Committee shall in
each instance approve, which terms and restrictions need not be the same for
each grant or for each Participant.


6.5 Payment of Exercise Price. An Option shall be exercised by the delivery of a
notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee, or by complying with any
alternative procedures that may be authorized by the Committee, setting forth
the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. Any Shares issued upon exercise of
an Option are subject to Section 14.3. A condition of the issuance of the Shares
as to which an Option shall be exercised shall be the payment of the Exercise
Price and the payment of applicable withholding taxes. The Exercise Price of any
exercised Option shall be payable to the Company in accordance with one of the
following methods to the extent permitted under a Participant’s applicable Award
Agreement as determined by the Committee in its discretion on the Grant Date:


(a)    In cash or its equivalent,


(b)    By tendering (either by actual delivery or by attestation) previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Exercise Price,


(c)    By a cashless (broker-assisted) exercise,


(d)    By authorizing the Company to withhold Shares otherwise issuable upon the
exercise of the Option having an aggregate Fair Market Value at the time of
exercise equal to the Exercise Price,




10

--------------------------------------------------------------------------------





(e)    By any combination of (a), (b), (c) or (d), or


(f)    By any other method approved or accepted by the Committee.


Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars or Shares, as
applicable.


6.6 Special Rules Regarding ISOs. Notwithstanding any provision of the Plan to
the contrary, an Option granted in the form of an ISO to a Participant shall be
subject to the following rules:


(a)    An Option shall constitute an Incentive Stock Option only if the
Participant receiving the Option is an Employee and only if the Employee is
employed by the Company, or a parent corporation or Subsidiary corporation
within the meaning of Code Section 424, and only to the extent that (i) it is so
designated in the applicable Award Agreement and (ii) the aggregate Fair Market
Value (determined as of the Option’s Grant Date) of the Shares with respect to
which Incentive Stock Options held by the Participant first become exercisable
in any calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed $100,000. To the extent an Option granted to a
Participant exceeds this limit, the Option shall be treated as a Non-Statutory
Stock Option.


(b)    No Participant may receive an Incentive Stock Option under the Plan if,
immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, unless (i) the exercise price for that Incentive Stock
Option is at least 110% of the Fair Market Value of the Shares subject to that
Incentive Stock Option on the Grant Date and (ii) that Option shall expire no
later than five years after its Grant Date.


(c)    For purposes of continued Service by a Participant who has been granted
an Incentive Stock Option, no approved leave of absence may exceed three months
unless reemployment upon expiration of such leave is provided by statute or
contract. If reemployment is not so provided, then on the date six months
following the first day of such leave, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Statutory Stock Option.


(d)    If an Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Code Section 422, such Option shall
thereafter be treated as a Non-Statutory Stock Option.


(e)    Each Participant awarded an Incentive Stock Option shall notify the
Company in writing immediately after the date he or she makes a disqualifying
disposition of any Shares acquired pursuant to the exercise of such Incentive
Stock Option. A disqualifying disposition is any disposition (including any
sale) of such Shares before the later of (i) two years after the Grant Date of
the Incentive Stock Option or (ii) one year after the date of exercise of the
Incentive Stock Option.


Article 7. Stock Appreciation Rights


7.1 Grant of SARs. SARs may be granted to Participants in such number, and upon
such terms, and at any time and from time to time as shall be determined by the
Committee. Each grant of SARs shall be evidenced by an Award Agreement.


7.2 Grant Price. The Grant Price for each grant of an SAR shall be determined by
the Committee and shall be specified in the Award Agreement evidencing the SAR;
provided, however, the Grant Price must be at least equal to 100% of the Fair
Market Value of a Share as of the Grant Date, except in the case of Substitute
Awards (to the extent consistent with Code Section 409A), and subject to
adjustment as provided for under Section 4.3.


7.3 Term of SAR. The term of an SAR granted to a Participant shall be determined
by the Committee; provided, however, no SAR shall be exercisable later than the
tenth anniversary of its Grant Date.


11

--------------------------------------------------------------------------------







7.4 Exercise of SAR. An SAR shall be exercisable at such times and be subject to
such restrictions and vesting conditions as the Committee shall in each instance
approve, which terms and restrictions need not be the same for each grant or for
each Participant.


7.5 Notice of Exercise. An SAR shall be exercised by the delivery of a notice of
exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the SAR is to be exercised.


7.6 Settlement of SARs. Upon the exercise of an SAR, pursuant to a notice of
exercise properly completed and submitted to the Company in accordance with
Section 7.5, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of (a) and (b) below:


(a)    The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price.


(b)    The number of Shares with respect to which the SAR is exercised.


Payment shall be made in cash, Shares or a combination thereof as provided for
under the applicable Award Agreement. Any Shares issued in payment of an SAR
shall be subject to Section 14.3.


Article 8. Restricted Stock


8.1 Grant of Restricted Stock. Restricted Stock Awards may be granted to
Participants in such number of Shares, and upon such terms, and at any time and
from time to time as shall be determined by the Committee. Each grant of
Restricted Stock shall be evidenced by an Award Agreement.


8.2 Nature of Restrictions. Each grant of Restricted Stock may be subject to a
requirement that a Participant pay a stipulated purchase price for each Share of
Restricted Stock, and shall be subject to a Period of Restriction that shall
lapse upon the satisfaction of such vesting conditions as are determined by the
Committee and set forth in an applicable Award Agreement. Such conditions or
restrictions may include, without limitation, one or more of the following:


(a)    That the Shares of Restricted Stock may not be transferred in any fashion
prior to their applicable vesting date or


(b)    That the Shares of Restricted Stock may vest only upon completion of a
specified period of continuous employment or other service and/or to the degree
that specific Performance Goals have been achieved.


8.3 Delivery of Shares. Unvested Shares subject to a Restricted Stock Award
shall be evidenced by a book-entry in the name of the Participant with the
Company’s transfer agent or by one or more stock certificates issued in the name
of the Participant. Any such stock certificate shall be deposited with the
Company or its designee, together with an assignment separate from the
certificate, in blank, signed by the Participant, and bear an appropriate legend
referring to the restricted nature of the Restricted Stock evidenced thereby.
Any book-entry shall be subject to comparable restrictions and corresponding
stop transfer instructions. Upon the vesting of Shares of Restricted Stock, and
the Company’s determination that any necessary conditions precedent to the
release of vested Shares (such as satisfaction of tax withholding obligations
and compliance with applicable legal requirements) have been satisfied, such
vested Shares shall be made available to the Participant in such manner as may
be prescribed or permitted by the Committee. Such vested Shares shall be subject
to Section 14.3.


8.4 Voting Rights. Except as otherwise set forth in a Participant’s applicable
Award Agreement, a Participant holding Shares of Restricted Stock shall be
entitled to exercise full voting rights with respect to those Shares.




12

--------------------------------------------------------------------------------





8.5 Section 83(b) Election. No election under Section 83(b) of the Code (to
include in gross income in the year of transfer the amounts specified in Code
Section 83(b)) or under a similar provision of the laws of a jurisdiction
outside the United States may be made unless expressly permitted by the terms of
the Award document or by action of the Committee in writing prior to the making
of such election. In any case in which a Participant is permitted to make such
an election in connection with an Award, the Participant shall notify the
Company of such election within ten days of filing notice of the election with
the Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to regulations issued under Code
Section 83(b) or other applicable provision.


Article 9. Restricted Stock Units


9.1 Grant of Restricted Stock Units. Restricted Stock Units may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee. A grant of Restricted Stock
Units shall not represent the grant of Shares but shall represent a promise to
deliver a corresponding number of Shares or the value of such number of Shares
based upon the completion of service, performance conditions, or such other
terms and conditions as specified in the applicable Award Agreement over the
Period of Restriction. Each grant of Restricted Stock Units shall be evidenced
by an Award Agreement.


9.2 Nature of Restrictions. Each grant of Restricted Stock Units shall be
subject to a Period of Restriction that shall lapse upon the satisfaction of
such vesting conditions as are determined by the Committee and set forth in an
applicable Award Agreement. Such conditions or restrictions may include, without
limitation, one or more of the following:


(a)    That the Restricted Stock Units may not be transferred in any fashion,
subject to Section 14.1, or


(b)    That the Restricted Stock Units may vest only upon completion of a
specified period of continuous employment or other service and/or to the degree
that specific Performance Goals have been achieved.


9.3 Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder or the Shares subject to any Restricted
Stock Units granted hereunder prior to the issuance of the Shares.


9.4 Settlement and Payment of Restricted Stock Units. Unless otherwise elected
by the Participant as permitted under the Award Agreement, or otherwise provided
for in the Award Agreement, Restricted Stock Units shall be settled upon the
date such Restricted Stock Units vest. Such settlement shall be made in Shares,
cash or a combination thereof as provided for under the applicable Award
Agreement. Any Shares issued in settlement of Restricted Stock Units shall be
subject to Section 14.3.


Article 10. Performance Share Units


10.1 Grant of Performance Share Units. Performance Share Units may be granted to
Participants in such number, and upon such terms and at any time and from time
to time as shall be determined by the Committee. Each grant of Performance Share
Units shall be evidenced by an Award Agreement.


10.2 Value of Performance Share Units. Each Performance Share Unit shall have a
value equal to the Fair Market Value of a Share on the Grant Date. The Committee
shall set Performance Goals that, depending on the extent to which they are met
over the specified Performance Period and the satisfaction of applicable
service-based vesting conditions, shall determine the number of Performance
Share Units that shall vest, which may be greater than the target number of
Performance Share Units granted, and be paid to a Participant.


10.3 Earning of Performance Share Units. After the applicable Performance Period
has ended, the number of Performance Share Units earned by the Participant over
the Performance Period shall be determined as a function of the extent to which
the applicable corresponding Performance Goals have been achieved. This
determination shall be made by the Committee.




13

--------------------------------------------------------------------------------





10.4 Form and Timing of Payment of Performance Share Units. The Company shall
pay at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Share Units in the form of Shares, cash or a
combination thereof as provided for under the applicable Award Agreement. Any
Shares issued in settlement of Performance Share Units are subject to Section
14.3.


Article 11. Performance Units


11.1 Grant of Performance Units. Subject to the terms and provisions of the
Plan, Performance Units may be granted to a Participant in such number, and upon
such terms and at any time and from time to time as shall be determined by the
Committee. Each grant of Performance Units shall be evidenced by an Award
Agreement.


11.2 Value of Performance Units. Each Performance Unit shall have an initial
notional value equal to a dollar amount determined by the Committee. The
Committee shall set Performance Goals in its discretion that, depending on the
extent to which they are met over the specified Performance Period and the
satisfaction of applicable service-based vesting conditions, shall determine the
number of Performance Units that shall vest, the settlement value of each
Performance Unit (if variable), and the settlement amount to be paid to the
Participant.


11.3 Earning of Performance Units. After the applicable Performance Period has
ended, the number of Performance Units earned by the Participant over the
Performance Period shall be determined as a function of the extent to which
the applicable corresponding Performance Goals have been achieved. This
determination shall be made by the Committee.


11.4 Form and Timing of Payment of Performance Units. The Company shall pay at
the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Units in the form of cash, Shares or a
combination thereof, as provided for under the applicable Award Agreement. Any
Shares issued in settlement of Performance Units are subject to Section 14.3.


Article 12. Other Stock-Based Awards and Cash-Based Awards


12.1 Grant of Other Stock-Based Awards and Cash-Based Awards.


(a)    The Committee may grant Other Stock-Based Awards not otherwise described
by the terms of the Plan to a Participant in such amounts and subject to such
terms and conditions, as the Committee shall determine. Such Awards may involve
the transfer of actual Shares to Participants, or payment in cash or otherwise
of amounts based on the value of Shares.


(b)    The Committee may grant Cash-Based Awards not otherwise described by the
terms of the Plan to a Participant in such amounts and upon such terms as the
Committee shall determine.


(c)    Each grant of Other Stock-Based Awards and Cash-Based Awards shall be
evidenced by an Award Agreement and/or subject to a subplan or special
provisions approved by the Committee.


12.2 Value of Other Stock-Based Awards and Cash-Based Awards.


(a)    Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee.


(b)    Each Cash-Based Award shall specify a payment amount or payment range as
determined by the Committee. If the Committee exercises its discretion to
establish Performance Goals, the value of Cash-Based Awards that shall be paid
to the Participant will depend on the extent to which such Performance Goals are
met and any service-based payment conditions are satisfied.


12.3 Payment of Other Stock-Based Awards and Cash-Based Awards. Payment, if any,
with respect to Cash-Based Awards and Other Stock-Based Awards shall be made in
accordance with the terms of the applicable


14

--------------------------------------------------------------------------------





Award Agreement in the form of cash, Shares or other forms of Awards under the
Plan or a combination of cash, Shares and other forms of Awards. The
determination of the form in which Awards subject to this Article 12 will be
paid shall be made by the Committee, unless the Committee chooses to provide in
an applicable Award Agreement that a Participant may elect, in accordance with
such procedures and limitations as the Committee may specify, the form in which
such an Award will be paid. To the extent any Award subject to this Article 12
is to be paid in other forms of Awards under the Plan, such Awards issued in
payment shall be valued for purposes of such payment at their grant date fair
value. If the Committee permits a Participant to elect to receive some or all of
an amount that would otherwise be payable in cash under an Award subject to this
Article 12 in Shares or other forms of Awards, the Committee may also provide in
the applicable Award Agreement that the Fair Market Value of the Shares or the
grant date fair value of the other forms of Awards may exceed the amount of cash
that otherwise would have been payable.


Article 13. Effect of Termination of Service


Each Award Agreement evidencing the grant of an Award shall provide for the
following:


(a)    The extent to which a Participant shall vest in or forfeit such Award as
a result of or following the Participant’s Termination of Service.


(b)    With respect to an Award in the form of an Option or SAR, the extent to
which a Participant shall have the right to exercise the Option or SAR following
the Participant’s Termination of Service.


The foregoing provisions shall be determined by the Committee, shall be included
in each Award Agreement entered into with each Participant, need not be uniform
among all Award Agreements and may reflect distinctions based on the reasons for
termination.


Article 14. Transferability of Awards and Shares


14.1 Transferability of Awards. Except as provided in Section 14.2, Awards shall
not be transferable other than by will or the laws of descent and distribution
or pursuant to a domestic relations order entered into by a court of competent
jurisdiction. Notwithstanding the foregoing, ISOs may only be transferred by
will or the laws of descent and during the lifetime of the Participant may only
be exercised by the Participant in accordance with Code Section 422 and the
applicable regulations thereunder. No Awards shall be subject, in whole or in
part, to attachment, execution or levy of any kind; and any purported transfer
in violation of this Section 14.1 shall be null and void. The Committee may
establish such procedures as it deems appropriate for a Participant to designate
a beneficiary to whom any amounts payable or Shares deliverable in the event of,
or following, the Participant’s death may be provided.


14.2 Committee Action. The Committee may, in its discretion, approve a
Participant’s transfer, by gift, of an Award (except in the case of an ISO which
can only be transferred as provided above), on such terms and conditions as the
Committee deems appropriate and to the extent permissible and in compliance with
Code Sections 409A and 83 and applicable securities laws and exchange rules, (i)
to an “Immediate Family Member” (as defined below) of the Participant, (ii) to
an inter vivos or testamentary trust in which the Award is to be passed to the
Participant’s designated beneficiaries, or (iii) to a charitable institution.
Any transferee of the Participant’s rights shall succeed and be subject to all
of the terms of the applicable Award Agreement and the Plan, including
restrictions on further transferability, compliance with applicable securities
laws, and providing required investment representations. “Immediate Family
Member” means any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, a trust in which these persons have more than fifty
(50%) percent of the beneficial interest, a foundation in which these persons
(or the Participant) control the management of assets, and any other entity in
which these persons (or the Participant) own more than fifty (50%) percent of
the voting interests.


14.3 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding


15

--------------------------------------------------------------------------------





period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which such Shares
are then listed or traded or under any blue sky or state securities laws
applicable to such Shares, provided no such restriction shall cause the Shares
not to be “service recipient stock” within the meaning of Code Section 409A to
the extent applicable for Options and SARs.


Article 15. Nonemployee Director Awards


15.1 Awards to Nonemployee Directors. The Committee shall approve all Awards to
Nonemployee Directors. The terms and conditions of any grant of any Award to a
Nonemployee Director shall be set forth in an Award Agreement.


15.2 Annual Award Limit. The maximum aggregate value equity based Awards granted
to any Nonemployee Director during any calendar year shall not exceed $150,000.
The value of an equity-based Award shall be based on the Award’s grant date fair
value as determined under applicable accounting standards.


Article 16. Effect of a Change in Control


16.1 Default Provisions.


Subject to Section 4.3, upon a Change in Control all then-outstanding Awards
shall immediately vest and be settled in accordance with paragraphs (a) and (b)
below, unless otherwise provided for in an Award Agreement as determined in the
Committee’s discretion. The immediately preceding sentence shall not apply the
extent that another award meeting the requirements of Section 16.2 (“Replacement
Award”) is provided to the Participant pursuant to Section 4.3 to replace an
Award (“Replaced Award”) subject to Sections 16.2(a) and (b).


(a)    Outstanding Awards Subject Solely to a Service Condition.


(i)    Upon a Change in Control, a Participant’s then-outstanding Awards, other
than Options and Stock Appreciation Rights, that are not vested and as to which
vesting depends solely on the satisfaction of a service obligation by the
Participant to the Company or any Affiliate shall become fully vested and shall
be settled in cash, Shares or a combination thereof, as determined by the
Committee, within thirty (30) days following such Change in Control (except to
the extent that settlement of the Award must be made pursuant to its original
schedule in order to comply with Code Section 409A).


(ii)    Upon a Change in Control, a Participant’s then-outstanding Options and
Stock Appreciation Rights that are not vested and as to which vesting depends
solely on the satisfaction of a service obligation by the Participant to the
Company or any Affiliate shall immediately become fully vested and exercisable
over the exercise period set forth in the applicable Award Agreement.
Notwithstanding the immediately preceding the sentence, the Committee may elect
to cancel such outstanding Options or Stock Appreciation Rights and pay the
Participant an amount of cash (less normal withholding taxes) equal to the
excess of (i) the value, as determined by the Committee, of the consideration
(including cash) received by the holder of a Share as a result of the Change in
Control (or if the Company stockholders do not receive any consideration as a
result of the Change in Control, the Fair Market Value of a Share on the day
immediately prior to the Change in Control) over (ii) the exercise price of such
Options or the grant price of such Stock Appreciation Rights, multiplied by the
number of Shares subject to each such Award in accordance with Code Section 409A
to the extent applicable. No payment shall be made to a Participant for any
Option or Stock Appreciation Right if the exercise price or grant price for such
Option or Stock Appreciation Right, respectively, exceeds the value, as
determined by the Committee, of the consideration (including cash) received by
the holder of a Share as a result of Change in Control.


(b)    Outstanding Awards Subject to a Performance Condition.


(i)    Upon a Change in Control, a Participant’s then-outstanding Awards, other
than Options and Stock Appreciation Rights, that are not vested and as to which
vesting depends upon the satisfaction of one or more performance conditions
shall immediately vest and all performance conditions shall be deemed satisfied
as if


16

--------------------------------------------------------------------------------





target performance was achieved, and shall be settled in cash, Shares or a
combination thereof, as determined by the Committee, within thirty (30) days
following such Change in Control (except to the extent that settlement of the
Award must be made pursuant to its original schedule in order to comply with
Code Section 409A), notwithstanding that the applicable performance period,
retention period or other restrictions and conditions have not been completed or
satisfied.


(ii) Upon a Change in Control, a Participant’s then-outstanding Options and
Stock Appreciation Rights that are not vested and as to which vesting depends
upon the satisfaction of one or more performance conditions shall immediately
vest and all performance conditions shall be deemed satisfied as if target
performance was achieved. Such vested Options and/or Stock Appreciation Rights
shall be deemed exercised as of the date of the Change in Control and shall be
settled cash within thirty (30) days following such Change in Control (except to
the extent that settlement of the Award must be made pursuant to its original
schedule in order to comply with Code Section 409A) in an amount equal to the
excess of (i) the value, as determined by the Committee, of the consideration
(including cash) received by the holder of a Share as a result of the Change in
Control (or if the Company stockholders do not receive any consideration as a
result of the Change in Control, the Fair Market Value of a Share on the day
immediately prior to the Change in Control) over (ii) the exercise price of such
Options or the grant price of such Stock Appreciation Rights, multiplied by the
number of Shares subject to each such Award in accordance with Code Section 409A
to the extent applicable. No payment shall be made to a Participant for any
Option or Stock Appreciation Right if the exercise price or grant price for such
Option or Stock Appreciation Right, respectively, exceeds the value, as
determined by the Committee, of the consideration (including cash) received by
the holder of a Share as a result of Change in Control.


16.2 Definition of Replacement Award.


(a)    An Award shall meet the conditions of this Section 16.2(a) (and hence
qualify as a Replacement Award) if: (i) it is of the same type as the Replaced
Award (or, if it is of a different type as the Replaced Award (such as a
deferred cash equivalent award), the Committee, as constituted immediately prior
to the Change in Control, finds such type acceptable); (ii) it has a value at
least equal to the value of the Replaced Award; (iii) it relates to publicly
traded equity securities listed on a U.S. national securities exchange of the
Company or its successor in the Change in Control or another entity that is
affiliated with the Company or its successor following the Change in Control,
except in the case of a Replacement Award granted in the form of a deferred cash
equivalent award; (iv) its terms and conditions comply with Section 16.2(b); and
(v) its other terms and conditions are not less favorable to the Grantee than
the terms and conditions of the Replaced Award (including the provisions that
would apply in the event of a subsequent Change in Control). Without limiting
the generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the preceding sentence
are satisfied. The determination of whether the conditions of this Section
16.2(a) are satisfied shall be made by the Committee, as constituted immediately
before the Change in Control, in its sole discretion. Without limiting the
generality of the foregoing, the Committee may determine the value of Awards and
Replacement Awards that are stock options or stock appreciation rights by
reference to either their intrinsic value or their fair value.


(b)    Upon an involuntary Termination of Service of a Participant occurring at
any time following the Change in Control, other than for Cause, all Replacement
Awards held by the Participant shall become fully vested and free of
restrictions and, in the case of Replacement Awards in the form of (i) stock
options or stock appreciation rights shall be fully exercisable, (ii)
performance-based Awards shall be deemed to be satisfied at target performance
and paid upon or within 60 days of such Termination of Service, (iii)
service-based Awards (other than stock options or stock appreciation rights)
shall be paid upon or within 60 days of such Termination of Service.
Notwithstanding the foregoing, with respect to any Award that is considered
deferred compensation subject to Code Section 409A, settlement of such Award
shall be made pursuant to its original schedule if necessary to comply with Code
Section 409A.


Article 17. Dividends and Dividend Equivalents


17.1 Payment of Dividends on Restricted Stock. With respect to an Award of
Restricted Stock, the Committee may grant or limit the right of a Participant to
receive dividends declared on Shares that are subject to


17

--------------------------------------------------------------------------------





such Award to the extent the Award is not yet vested. The terms of any right to
dividends shall be as set forth in the applicable Award Agreement, including the
time and form of payment and whether such dividends shall be credited with
interest or deemed to be reinvested in additional shares of Restricted Stock. If
the Committee grants the right of a Participant to receive dividends declared on
Shares subject to an unvested Award of Restricted Stock, then such dividends
shall be shall be subject to the same performance conditions and/or service
conditions, as applicable, as the underlying Award.


17.2 Payment of Dividend Equivalents on Awards Other than Options, SARs and
Restricted Stock. Except for Options, SARs and Restricted Stock, the Committee
may grant Dividend Equivalents on the units or other Share equivalents subject
to an Award based on the dividends actually declared and paid on outstanding
Shares. The terms of any dividend equivalents shall be as set forth in the
applicable Award Agreement, including the time and form of payment and whether
such dividend equivalents shall be credited with interest or deemed to be
reinvested in additional units or Share equivalents. Dividend Equivalents shall
be subject to the same performance conditions and service conditions, as
applicable, as the underlying Award.


Article 18. Beneficiary Designation


Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his death before he receives any
or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and shall be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator or legal representative.


Article 19. Rights of Participants


19.1 Employment. Nothing in the Plan or an Award Agreement shall (a) interfere
with or limit in any way the right of the Company or any Subsidiary or any
Affiliate to terminate any Participant’s employment with the Company or any
Subsidiary or any Affiliate at any time or for any reason not prohibited by law
or (b) confer upon any Participant any right to continue his employment or
service as a Director for any specified period of time. Neither an Award nor any
benefits arising under the Plan shall constitute an employment contract with the
Company or any Subsidiary or any Affiliate.


19.2 Participation. No individual shall have the right to be selected to receive
an Award under the Plan, or, having been so selected, to be selected to receive
a future Award.


19.3 Rights as a Stockholder. Except as otherwise provided herein, a Participant
shall have none of the rights of a stockholder with respect to Shares covered by
any Award until the Participant becomes the record holder of such Shares.


Article 20. Amendment and Termination


20.1 Amendment and Termination of the Plan and Awards.


(a)    Subject to subparagraphs (b) and (c) of this Section 20.1 and Section
20.4 of the Plan, the Board may at any time amend, suspend or terminate the
Plan, and the Board or Committee may at any time amend, suspend or terminate any
outstanding Award Agreement.


(b)    Without the prior approval of the Company’s stockholders and except as
provided for in Section 4.3, no Option or SAR Award may be (i) amended to reduce
the Exercise Price or the Grant Price thereof, as applicable; (ii) cancelled in
exchange for the grant of any new Option or SAR with a lower Exercise Price or
Grant Price, as applicable; or (iii) cancelled in exchange for cash, other
property or the grant of any new Award at a time


18

--------------------------------------------------------------------------------





when the Exercise Price of the Option or the Grant Price of the SAR is greater
than the current Fair Market Value of a Share.


(c)    Notwithstanding the foregoing, no amendment of the Plan shall be made
without stockholder approval if stockholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations, or
U.S. federal laws or regulations.


20.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events.


(a)    The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 4.3)
affecting the Company or the financial statements of the Company or of changes
in applicable laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
unintended dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.


(b)    The Committee shall retain the discretion to decrease the amount payable
pursuant to a Cash-Based Award below the amount that would otherwise be payable
upon attainment of the applicable Performance Goal(s) over a Performance Period
that does not exceed a term of one (1) year, either on a formula or
discretionary basis or any combination, as the Committee or its authorized
delegate determines is appropriate.


(c)    Any subplan may provide that the Committee shall retain the discretion to
decrease the amount payable pursuant to a Cash-Based Award granted under such
subplan below the amount that would otherwise be payable upon attainment of the
applicable Performance Goal(s) over a Performance Period that does not exceed a
term of one (1) year, either on a formula or discretionary basis or any
combination, as the Committee or its authorized delegate determines is
appropriate.


(d)    The determination of the Committee as to any adjustments made pursuant to
subparagraphs (a), (b) and (c) above shall be conclusive and binding on
Participants under the Plan. By accepting an Award under the Plan, a Participant
agrees to any adjustment to the Award made pursuant to this Section 20.2 without
further consideration or action.


20.3 Amendment to Conform to Law. Notwithstanding any other provision of the
Plan to the contrary, the Board may amend the Plan and the Board or the
Committee may amend an Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of conforming the
Plan or an Award Agreement to (i) any law relating to plans of this or similar
nature, and to the administrative regulations and rulings promulgated
thereunder, (ii) any applicable exchange requirements and (iii) any compensation
recoupment policy adopted by the Company. By accepting an Award under the Plan,
a Participant agrees to any amendment made pursuant to this Section 20.3 without
further consideration or action.


20.4 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, other than Sections 4.3, 16, 20.2 and 20.3, no termination or
amendment of the Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under the Plan, without the written
consent of the Participant holding such Award.


20.5 Deferred Compensation. It is intended that awards granted under the Plan
shall be designed and administered in such a manner that they are either exempt
from the application of, or comply with, the requirements of Section 409A of the
Code. To the extent that any Award constitutes deferred compensation subject to
Code Section 409A, such Award shall be interpreted and construed to comply with
Code Section 409A including, without limitation, by the application of the
following rules: (a) for purposes of such Award, a termination of employment
shall mean a “separation of service” within the meaning of Code Section 409A;
and (b) if a Participant is a “specified employee” as defined under Code Section
409A and such Award is to be settled on account of the Participant’s separation
from service (for reasons other than death), then any portion of the
Participant’s Award that


19

--------------------------------------------------------------------------------





would otherwise be settled during the six-month period commencing on the
Participant’s separation from service shall be settled as soon as practicable
following the conclusion of the six-month period (or following the Participant’s
death if it occurs during such six-month period). Although the Company intends
to administer the Plan so that Awards will be exempt from, or will comply with,
the requirements of Section 409A of the Code, the Company does not warrant that
any Award under the Plan will qualify for favorable tax treatment under Section
409A of the Code or any other provision of federal, state, local, or non-United
States law. The Company shall not be liable to any Participant for any tax,
interest, or penalties the Participant might owe as a result of the grant,
holding, vesting, exercise, or payment of any Award under the Plan.


Article 21. General Provisions


21.1 Forfeiture and Recoupment Events.


(a)    Recoupment under Sarbanes-Oxley Act of 2002. If the Company is required
to prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, the individual subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002 and any Participant who knowingly
engaged in the misconduct, was grossly negligent engaging in misconduct,
knowingly failed to prevent the misconduct or was grossly negligent in failing
to prevent misconduct, shall reimburse the Company the amount of any payment and
settlement of a Award earned or accrued during the 12-month period following the
first public issuance or filing with the United States Securities and Exchange
Commission (whichever first occurred) of the financial document that contained
such material noncompliance.


(b)    Forfeiture of Options and Other Awards and Gains Realized Upon Prior
Option Exercises or Award Settlements. Unless otherwise determined by the
Committee, each Award granted hereunder, other than Awards granted to
Nonemployee Directors, shall be subject to the following additional forfeiture
conditions, to which the Participant, by accepting an Award hereunder, agrees.
If any of the events specified in Section 21.1(c)(i), (ii) and (iii) occurs (a
“Forfeiture Event”), all of the following forfeitures shall result:


(i)    The unexercised portion of each Option held by the Participant, whether
or not vested, and any other Award not then settled shall be immediately
forfeited and canceled upon the occurrence of the Forfeiture Event; and


(ii)    The Participant shall be obligated to repay to the Company, in cash,
within five (5) business days after demand is made therefor by the Company, the
total amount of Award Gain (defined below) realized by the Participant upon each
exercise of an Option or settlement of an Award that occurred on or after (A)
the date that is six months prior to the occurrence of the Forfeiture Event, if
the Forfeiture Event occurred while the Participant was employed by the Company
or a Subsidiary or Affiliate, or (B) the date that is six months prior to the
date the Participant’s employment by the Company or a Subsidiary or Affiliate
terminated, if the Forfeiture Event occurred after the Participant ceased to be
so employed.


For purposes of this Section, the term “Award Gain” shall mean (i) in respect of
a given Option exercise, the product of (X) the Fair Market Value per share of
Stock at the date of such exercise (without regard to any subsequent change in
the market price of shares) minus the exercise price and (Y) the number of
shares as to which the Option was exercised at that date, and (ii) in respect of
any other settlement of an Award granted to the Participant, the Fair Market
Value of the cash or Stock paid or payable to Participant (regardless of any
elective deferral) less any cash or the Fair Market Value of any Stock or
property (other than an Award or award which would have itself then been
forfeitable hereunder and excluding any payment of tax withholding) paid by the
Participant to the Company as a condition of or in connection with such
settlement.


(c)    Events Triggering Forfeiture. The forfeitures specified in subsection (a)
shall be triggered upon the occurrence of any one of the following Forfeiture
Events at any time during Participant’s employment by the Company or a
Subsidiary or Affiliate, or during the one-year period following a Termination
of Service:




20

--------------------------------------------------------------------------------





(i)    Non-Competition; Non-solicitation. Participant, acting alone or with
others, directly or indirectly, (A) engages, either as employee, employer,
consultant, advisor, or director, or as an owner, investor, partner, or
stockholder unless Participant’s interest is insubstantial, in any business in
an area or region in which the Company conducts business at the date the event
occurs, which is directly in competition with a business then conducted by the
Company or a Subsidiary or Affiliate; (B) induces any agent, producer, affinity
group, customer or supplier of the Company or a Subsidiary or Affiliate, with
which the Company or a Subsidiary or Affiliate has a business relationship, to
curtail, cancel, not renew, or not continue his or her or its business with the
Company or any Subsidiary or Affiliate; or (C) induces, or attempts to
influence, any employee of or service provider to the Company or a Subsidiary or
Affiliate to terminate such employment or service. The Committee shall, in its
discretion, determine which lines of business the Company conducts on any
particular date and which third parties may reasonably be deemed to be in
competition with the Company. For purposes of this Section 21.1(b)(i), a
Participant’s interest as a stockholder is insubstantial if it represents
beneficial ownership of less than five (5%) percent of the outstanding class of
stock, and a Participant’s interest as an owner, investor, or partner is
insubstantial if it represents ownership, as determined by the Committee in its
discretion, of less than five (5%) percent of the outstanding equity of the
entity;


(ii)    Non-Disclosure. Participant discloses, uses, sells, or otherwise
transfers, except in the course of employment with or other service to the
Company or any Subsidiary or Affiliate, any confidential or proprietary
information of the Company or any Subsidiary or Affiliate, including without
limitation information regarding the Company’s current and potential customers,
organization, employees, finances, and methods of operations and investments, so
long as such information has not otherwise been disclosed to the public or is
not otherwise in the public domain (other than by Participant’s breach of this
provision), except as required by law or pursuant to legal process, or
Participant makes statements or representations, or otherwise communicates,
directly or indirectly, in writing, orally, or otherwise, or takes any other
action which may, directly or indirectly, disparage or be damaging to the
Company or any of its Subsidiaries or Affiliates or their respective officers,
directors, employees, advisors, businesses or reputations, except as required by
law or pursuant to legal process; or


(iii)    Litigation Cooperation. Participant fails to cooperate with the Company
or any Subsidiary or Affiliate in any way, including without limitation, by
making himself or herself available to testify on behalf of the Company or such
Subsidiary or Affiliate in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, or otherwise fails to assist the
Company or any Subsidiary or Affiliate in any way, including, without
limitation, in connection with any such action, suit, or proceeding by providing
information and meeting and consulting with members of management of, other
representatives of, or counsel to, the Company or such Subsidiary or Affiliate,
as reasonably requested.


(d)    Agreement Does Not Prohibit Competition or Other Participant Activities.
Although the conditions set forth in this Section 21.1 shall be deemed to be
incorporated into an Award, a Participant is not thereby prohibited from
engaging in any activity, including competition with the Company and its
subsidiaries and Affiliates. Rather, the non-occurrence of the Forfeiture Events
set forth in Section 21.1(c) is a condition to the Participant’s right to
realize and retain value from his or her compensatory Options and Awards, and
the consequence under the Plan if the Participant engages in an activity giving
rise to any such Forfeiture Event are the forfeitures specified herein. The
Company and Participant shall not be precluded by this provision or otherwise
from entering into other agreements concerning the subject matter of Sections
21.1(b) and 21.1(d).


(e)    Recapture of Awards in the Case of Financial Restatement Due to
Misconduct. If a Participant’s intentional misconduct directly contributes to
the Company having to restate all or portion of its financial statements, the
Board may, in its sole discretion, require the Participant to reimburse the
Company an amount equal to (i) the excess of the amount paid under an Award
based on achievement of financial results over (ii) the amount the Participant
would have been paid under the Award based on the financial results as restated.


(f)    Recapture Rights in the Case of Erroneously Determined Performance
Metrics. If at any time after the date on which a Participant has been granted
or becomes vested in an Award pursuant to the achievement of Performance Goals,
the Committee determines that the earlier determination as to the achievement of
the Performance Goal was based on incorrect data and that in fact the
Performance Goal had not been achieved or had


21

--------------------------------------------------------------------------------





been achieved to a lesser extent than originally determined and a portion of an
Award would not have been granted, vested or paid, given the correct data, then
(i) such portion of the Award that was granted shall be forfeited and any
related shares (or if such shares were disposed of the cash equivalent) shall be
returned to the Company as provided by the Committee, (ii) such portion of the
Award that became vested shall be deemed to be not vested and any related shares
(or if such shares were disposed of the cash equivalent) shall be returned to
the Company as provided by the Committee, and (iii) such portion of the Award
paid to the Participant shall be paid by the Participant to the Company upon
notice from the Company as provided by the Committee.


(g)    Other Forfeitures. The Company may retain the right in an Award Agreement
to cause the forfeiture of any gain realized by a Participant on account of
actions taken by the Participant in violation or breach or in conflict with any
employment agreement, noncompetition agreement, non-solicitation agreement or
any confidentiality obligation with respect to the Company or any Affiliate, or
otherwise in competition with the Company or any Affiliate, to the extent
specified in such Award Agreement applicable to the Participant. In addition,
the Company may terminate and cause the forfeiture of an Award if the
Participant is an employee of the Company or an Affiliate and is terminated for
Cause as defined in the Award Agreement or the Plan, as applicable.


(h)    Compensation Recovery Policy. Awards and any compensation directly
attributable to Awards may be made subject to forfeiture, recovery by the
Company or other action pursuant to any compensation recovery policy adopted by
the Board or the Committee at any time, including in response to the
requirements of Section 10D of the Exchange Act and any implementing rules and
regulations thereunder, or as otherwise required by law and any Award Agreement
may be unilaterally amended by the Committee to comply with any such
compensation recovery policy.


(i)    Committee Discretion. The Committee may, in its discretion, waive in
whole or in part the Company’s right to forfeiture or reimbursement under
Sections 21.1(b), (c), (d), (e) and (f) but no such waiver shall be effective
unless evidenced by a writing signed by a duly authorized officer of the
Company. In addition, the Committee may impose additional conditions on Awards,
by inclusion of appropriate provisions in the document evidencing or governing
any such Award.


(j)    Protected Rights. Pursuant to 18 U.S.C. § 1833(b), “an individual shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that-(A) is made-(i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Accordingly, a Participant shall have the right to disclose in confidence trade
secrets to Federal, State, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law.
A Participant shall also have the right to disclose trade secrets in a document
filed in a lawsuit or other proceeding, but only if the filing is made under
seal and protected from public disclosure. Nothing in this Agreement is intended
to conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of
trade secrets that are expressly allowed by 18 U.S.C. § 1833(b). No provision of
this Plan limits a Participant’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). No provision of this plan limits a
Participant’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. No provision of this Plan limits a Participant’s ability
to receive an award for information provided to any Government Agencies.


21.2 Tax Withholding.


(a)    Tax Withholding Generally. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy applicable federal, state and local tax withholding
requirements, domestic or foreign, with respect to any taxable event arising as
a result of the grant, vesting, exercise or settlement of an Award to the
Participant under the Plan.


22

--------------------------------------------------------------------------------







(b)    Share Withholding. Unless otherwise required by the Committee, the
Company may withhold Shares or permit a Participant to elect to have withheld
from a “Share Payment” the number of Shares having a Fair Market Value up to,
but not in excess of, the maximum statutory withholding requirements. The term
Share Payment shall mean the issuance or delivery of Shares upon the grant,
vesting, exercise or settlement of an Award, as the case may be.


21.3 Right of Setoff. The Company or any Subsidiary or Affiliate may, to the
extent permitted by applicable law, deduct from and set off against any amounts
the Company or a Subsidiary or Affiliate may owe to the Participant from time to
time (including amounts payable in connection with any Award), such amounts owed
by the Participant to the Company, including amounts owed under Section (a);
provided, however, that no such setoff shall be permitted if it would constitute
a prohibited “acceleration” or “deferral” of a payment hereunder within the
meaning of Code Section 409A. Participant shall remain liable for any part of
Participant’s payment obligation not satisfied through such deduction and
setoff. By accepting any Award granted hereunder, Participant agrees to any
deduction or setoff under this Section 21.3.


21.4 Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.


21.5 Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.


21.6 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.


21.7 Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.


21.8 Delivery of Shares. The Company shall have no obligation to issue or
deliver Shares under the Plan prior to:


(a)    Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and


(b)    Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.


21.9 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or deliver such Shares as to which such requisite
authority shall not have been obtained.


21.10 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under the Plan to represent and warrant in
writing that the individual is acquiring the Shares for investment and without
any present intention to sell or distribute such Shares.


21.11 Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any Subsidiaries operate or have Employees or
Directors, the Committee, in its sole discretion, shall have the power and
authority to:


(a)    Determine which Subsidiaries shall be covered by the Plan;




23

--------------------------------------------------------------------------------





(b)    Determine which Employees or Directors outside the United States are
eligible to participate in the Plan;


(c)    Modify the terms and conditions of any Award granted to Employees or
Directors outside the United States to comply with applicable foreign laws;


(d)    Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 21.10 by the Committee shall be attached to the Plan document as
appendices; and


(e)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.


(f)    Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate applicable law.


21.12 Uncertificated Shares. To the extent that the Plan provides for issuance
of certificates to reflect the transfer of Shares, the transfer of such Shares
may be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the rules of any stock exchange.


21.13 Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any Subsidiaries may
make to aid it in meeting its obligations under the Plan. Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary or any Affiliate under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company or the Subsidiary or the Affiliate, as the case may be. All
payments to be made hereunder shall be paid from the general funds of the
Company, or the Subsidiary or the Affiliate, as the case may be, and no special
or separate fund shall be established, and no segregation of assets shall be
made to assure payment of such amounts except as expressly set forth in the
Plan.


21.14 No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.


21.15 Nonexclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.


21. 16 No Constraint on Corporate Action. Nothing in the Plan shall be construed
to: (i) limit, impair, or otherwise affect the Company’s or a Subsidiary’s or a
Affiliate’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary or an Affiliate to take any action that such entity deems to be
necessary or appropriate.


21.17 Governing Law. The Plan and each Award Agreement shall be governed by the
laws of the State of Delaware excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction and any litigation arising out of
this Plan shall be brought in the State of New York or the US District Court for
the Southern District of New York.


21.18 Delivery and Execution of Electronic Documents. To the extent permitted by
applicable law, the Company may (i) deliver by email or other electronic means
(including posting on a website maintained by the Company or by a third party
under contract with the Company) all documents relating to the Plan or any Award
thereunder (including without limitation, prospectuses required by the
Commission) and all other documents that the


24

--------------------------------------------------------------------------------





Company is required to deliver to its security holders (including without
limitation, annual reports and proxy statements) and (ii) permit Participants to
electronically execute applicable Plan documents (including, but not limited to,
Award Agreements) in a manner prescribed to the Committee.


21.19 No Representations or Warranties Regarding Tax Effect. Notwithstanding any
provision of the Plan to the contrary, neither the Company, any Subsidiary, any
Affiliate nor any of their employees, the Board, the Committee, any stockholder
or any of their agents represent nor warrant the tax treatment under any
federal, state, local or foreign laws and regulations thereunder (individually
and collectively referred to as the “Tax Laws”) of any Award granted or any
amounts paid to any Participant under the Plan including, but not limited to,
when and to what extent such Awards or amounts may be subject to tax, penalties
and interest under the Tax Laws.


21.20 Indemnification. Subject to requirements of the laws of the State of
Delaware, each individual who is or shall have been a member of the Board, or a
Committee appointed by the Board, or an officer of the Company or other person
to whom authority was delegated in accordance with Article 3, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his/her own behalf,
unless such loss, cost, liability or expense is a result of his/her own willful
misconduct or except as expressly provided by statute. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Articles of
Incorporation or Bylaws, as a matter of law or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.


21.21 Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.




25